DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“thermal processing medium supply” in claims 1 and 42, construed to be any device for generating and supplying thermal medium and any associated delivery devices as is known in the art (page 26 line 2).
“processing medium flow direction means” in claim 42, construed to be apertures 74 in the conveyor belt (page 19 lines 5-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1).
Regarding claim 1, Lang et al. teaches a food freezer 11, i.e. thermal processing apparatus (abstract) comprising a thermal processing chamber having an inlet 27 and an outlet 31 (figure 1; column 4 lines 31-35); a thermal processing medium supply for supplying thermal processing medium to the thermal processing chamber (figures 1 and 4; column 6 lines 35-43); a spiral conveyor 23 configured in at least one upright spiral stack within the thermal processing chamber (figure 1), the spiral stack defining a central channel 35 relative to the stack around which the spiral stack travels (figures 1-2 and 5-6; column 4 lines 42-45; the center cage is located within the central stack formed by the conveyor), the conveyor entering the thermal processing chamber via the chamber inlet 27 and exiting the thermal processing chamber via the chamber outlet 31 (figure 1); a pair of spaced apart blowers (circulation fans) 169 and 171 (or 209 and 211), the upper and lower fans operating to direct the respective thermal processing medium flows such that the upper fan 169 causes the medium to flow downwardly through the spiral stack and the lower fan 171 causes the medium to flow upwardly through the spiral stack, the respective flows meeting and flowing inwardly into the central channel to complete upper and lower circulation paths of the medium (figures 15-16 arrows; column 13 lines 5-12).
Lang et al. teaches the fans 169 and 171 placed along the central axis of the central channel, but does not teach the fans disposed within the central channel of the spiral conveyor stack.
Persson teaches an apparatus for treating materials in a helical freezer (column 1 lines 8-17) comprising a spiral conveyor stack 3 which forms a central channel 30, where tubular fan drum 37 comprising fan 8 is suspended in the central channel 30 (figures 1-2; column 4 lines 15-16). Placing the fan within the central stack facilitates medium circulation by sucking said medium into drum 30 then pushing the medium back out to the belt stack with new refrigerant mixed therein (figure 2 arrows), and also produces a “very compact construction” of the system since no extra space is required for the fan arrangement (column 4 lines 17-21 and 24-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lang et al. to dispose the fans within the central channel since Lang et al. already contemplates recessing the fan at least partially into the central channel (column 13 lines 46-53), since the prior art acknowledges placing fans within the central channel of a conveyor stack, and therefore to similarly facilitate circulation of the processing medium in a desired flow path and/or rate, and to reduce the height of the system as taught by Persson, thereby reducing material cost and/or allowing the system to be placed in smaller spaces.
Lang et al. does not teach the upper fan directing flow upwards through the central channel and the lower fan directing flow downwards through the channel. However, the combination applied above teaches the fans 169 and 171 of Lang et al. placed within the central channel as taught by Persson. Therefore, the resulting structure would naturally cause the flows to be directed respectfully upwards and downwards within the channel (Persson figure 2; the arrows within the central channel 30 show that the gas flows upward into the fan 8).
Regarding claim 2, the combination applied to claim 1 teaches the fans 169 and 171 of Lang et al. flow medium in opposite directions and further that the fans are located within the central channel. Therefore, the combination teaches the fans direct the medium in opposing directions (upward for the upper fan and downward for the lower fan) as claimed.
Regarding claims 3-4, Lang et al. does not teach the distance separating the circulation fans (claim 3) and or the elevation of the fans relative to the spiral stack (claim 4) can be adjusted.
However, the combination applied to claim 1 teaches that the fans can be recessed into the stack to change flow characteristics as needed or reduce the apparatus height (Persson column 4 lines 17-21 and 24-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Lang et al. such that the fans “can be adjusted” since, absent persuasive evidence of criticality, doing so would have been a matter of manufacturing choice in order to similarly adjust flow characteristics as needed (e.g. based on material type, size, condition, thermal medium type, etc.) or lower the height of the apparatus as needed, and since the court held that “adjustability, where needed, is not a patentable advance”, In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). For example, one skilled in the art would understand that changing the position of the fan can be as simple as changing the length of the shaft which connects the fan to the motor.
Regarding claim 6, Lang et al. does not specify that the fans comprise propellers.
Persson et al. teaches fan 8 having propellers (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Lang et al. to use fans having propellers since the prior art has acknowledged such fans can be used for flowing thermal medium throughout a system, and therefore as a substitution of equivalents recognized by art for movement of thermal medium, and as a matter of manufacturing preference for the particular characteristics or properties of a propeller fan (e.g. pressure, flow rate/velocity, etc.)
Regarding claim 41, Lang et al. teaches the chamber is configured to direct the medium flowing downwardly through the spiral stack toward the central channel at an intermediate elevation of the spiral stack, and direct the medium flowing upwardly in a similar fashion (figures 15-16 arrows; column 13 lines 5-12 and 17-25).
Regarding claim 42, the combination applied to claim 1 teaches the system as recited for said claim. The difference between the claims is that claim 42 further recites means to route the thermal processing medium as stated in step (e).
Lang et al. teaches the conveyors have an open mesh structure which facilitates movement of the medium throughout the apparatus (column 13 lines 7-12 and 49-53). The reference further teaches other flow direction means such as baffles 213, 215, 225, 226, and turn blades 179 and 183 (figures 15-16).
Regarding claim 43, Lang et al. teaches the flow directing means are configured to direct the respective downwardly and upwardly moving thermal medium flows toward the central channel at an intermediate elevation (figure 16; column 13 lines 18-25).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1) as applied to claims 1-4, 6 and 41-43 above, and further in view of Ohrlander (US 2016/0324194 A1).
Lang et al. does not teach a mezzanine disposed between the fans. The limitation “mezzanine” is given its broadest reasonable interpretation to mean a structure capable of at least partially deflecting/changing flow characteristics of the thermal medium (page 4 lines 18-21).
Ohrlander teaches an adjustable flow path modification assembly for use with a gas treatment system having a spiral stack (abstract), comprising external mezzanine 50 and lower internal sheeting 60 for directing vertically flowing treatment gas 40 to a horizontal radial path across the width of tiers 32 in stack 22 (figures 1-2; paragraph 57),and internal sheeting 268 for at directing the downward vertical flow of treatment gas 40 radially outward across a portion of the stack (figure 2; paragraph 60). Since the internal sheeting 60 and 268 serve to redirect the treatment gas, the structures are construed to be types of “mezzanines”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Lang et al. to include a mezzanine between the fans as claimed since the prior art acknowledges that a known problem of products not receiving uniform exposure to treatment gas (Ohrlander paragraphs 2-3), since Lang et al. also contemplates wanting to adjust flow characteristics (figures 15-16), and therefore in order to similarly adjust the flow path of the thermal medium within and around the spiral stack for uniform product exposure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1) as applied to claims 1-4, 6 and 41-43 above, and further in view of Fans NPL.
The combination applied to claim 1 teaches a pair of spaced apart fans which route the thermal processing medium in opposite vertical directions from each other, i.e. the upper fan routes the medium upwards and the lower fan routes the medium downwards. The combination applied to claim 6 teaches the fans having propellers. However, the combination applied to the claims above is silent with respect to the propeller pitches.
Fans NPL teaches that a fan rotating counter-clockwise will move air in one direction, and rotating the same fan clockwise will move air in the opposite direction (page 1 first figure; first two paragraphs). This is due to changing the direction of rotation effectively reversing the propeller pitch (page 1; last paragraph). Thus, a pair of propellers spinning in the same direction but having opposite pitches would naturally move air in opposite directions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lang et al. such that the fans have opposite pitches since the combination applied to claim 1 already teaches wanting to blow the thermal medium in opposite directions (the upper fan initially moves air upward and the lower fan downward), where pitch is known to contribute to flow direction as taught by Fans NPL, and therefore in order to similarly move thermal medium in the desired directions, and in order to allow the fans to be moved in the same direction (e.g. if the fans were connected to each other by a shaft such that a single motor can power both fans).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1) as applied to claims 1-4, 6 and 41-43 above, and further in view of Glinka (US 2,093,270).
The combination applied to claim 1 does not teach the propellers are coupled together.
Glinka teaches an apparatus for drying materials, the apparatus comprising fans 9, the fans connected to shaft 9a within a helical column formed by conveyor belt 2 (figure 1; page 2 left column lines 33-36 and 60-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lang et al. such that the upper and lower fans are coupled together since the prior art has acknowledged doing so for similar apparatuses, and therefore as a matter of manufacturing choice, or to drive both fans with the same shaft and power source as taught by Glinka (page 2 left column lines 35-36).

Claims 14, 16-18 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1) as applied to claims 1-4, 6 and 41-43 above, and further in view of Onozato et al. (US 8,567,308 B2).
Regarding claim 14, Lang et al. does not teach at least two spiral stacks within the thermal processing chamber.
Onozato et al. teaches a food transfer heat treatment apparatus using a spiral transfer belt (abstract), the apparatus comprising at least two spiral stacks within a thermal processing chamber (figures 11-12). The spiral stacks are formed around blowers 90 and 91 and share a processing space 80 of the freezer (column 18 lines 12-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Lang et al. to have at least two spiral stacks within the thermal processing chamber since the prior art acknowledges that multiple spiral stacks can be placed into a single processing chamber, and therefore to provide additional residence time in the processing chamber as needed, and additionally to increase manufacturing rate, or provide supporting or auxiliary stacks in the case that one of the stacks fail or require maintenance, thereby minimizing the impact on the overall process.
Regarding claim 16, Lang et al. does not teach heated air as claimed.
Onozato et al. further teaches the heat treatment gas can be cooled, warm, or heated (column 6 lines 36-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lang et al. to use heated air as the thermal medium since the prior art recognizes both cooled and heated mediums can be used in the same system, and therefore as a matter of manufacturing preference for the particular type of processing desired, and to provide multiple functions (e.g. pasteurization/sterilization followed by cooling) within the same system.
Regarding claim 17, Lang et al. teaches arrays 67 of spray nozzles 69 inject thermal medium into the apparatus (figures 3-5; column 6 lines 36-44). The medium flows to the central channel and into the fans (figures 2 and 15-16 arrows indicate flow of medium). Thus, the thermal medium of the combination applied to claim 16 (heated air) is construed to be supplied to an inlet of the fans.
Regarding claim 18, Lang et al. does not teach a heat exchanger in the central channel as claimed.
Onozato et al. further teaches heat exchanger 93 inside the central channel of the spiral stacks, where the heat exchanger allows the air to be further cooled as needed (figure 11; column 18 lines 53-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Lang et al. to have a heat exchanger as claimed in order to adjust the thermal medium temperature as needed, and to provide a supporting or auxiliary cooling and/or heating means to those taught by Lang et al., thereby allowing for a wider range of processing conditions and types. 
Regarding claims 44-45, the combination applied to claim 16 teaches heated air. The same combination is applied to claims 44-45 and would have been obvious for the same reasons.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 4,953,365) in view of Persson (US 6,619,069 B1) as applied to claims 1-4, 6 and 41-43 above, and further in view of Onozato et al. (US 8,567,308 B2) and Pijls (US 2004/0057867 A1).
Lang et al. does not teach the thermal medium is saturated steam.
The combination applied to claim 16 above teaches the thermal medium can be a heating medium. The same combination is applied to claim 15 and would have been obvious for the same reason stated for claim 16.
Pijls teaches that saturated steam can be used to pasteurize or sterilize foods (paragraphs 14 and 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the apparatus of Lang et al. to use saturated steam as a thermal medium since both Lang et al. and Pijls are directed to types of food preservation, where saturated steam can provide pathogen inactivation as taught by Pijls, and therefore to similarly allow for different types of preservation to be performed.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 14-18 and 41-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1 and 42 necessitated new grounds of rejection since the amendment to part (d) changes the scope of the claim. The claim did not previously specify upper and lower fans direct the medium in the respective directions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792